Citation Nr: 1449830	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine disc disease, prior to October 1, 2010.

3.  Entitlement to an evaluation in excess of 20 percent for cervical spine disc disease, since October 1, 2010.

4.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran served on active duty from October 2001 to October 2002.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2011 rating decision, the RO granted an increased, 20 percent disability evaluation for the Veteran's cervical spine disability, effective October 1, 2010.  As this is not a full grant of the benefit sought on appeal, and the Veteran has not indicated that she agreed with the increased rating, her claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

The April 2012 argument concerning an earlier effective date for the award of the 20 percent disability evaluation for the cervical spine disability will not be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). This argument will be effectively addressed by adjudication of the increased rating claim that is already on appeal.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., VBMS Entry February 12, 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2009 letter, the Veteran indicated treatment from a Dr. C. for her spine disabilities.  Dr. C. is referred to in various other private treatment records as the Veteran's primary care physician.  While the record contains a November 2007 MRI report and December 2008 letter from Dr. C., the underlying treatment records of Dr. C. have not been requested.  See 38 C.F.R. § 3.159(c)(1).

Additionally, in September 2010, the Veteran stated she has received treatment at Southeast Spine & Rehabilitation in Fernandina Beach, Florida.  These records have not been requested.  See 38 C.F.R. § 3.159(c)(1).

Additionally, updated VA treatment records should be associated with the claims file.  The Board observes that while the March 2012 SSOC documents the RO's review of treatment records from the Gainesville VA Healthcare System through February 2012, the most recent records in the paper and electronic files are dated from 2009.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

While on remand, the RO should afford a current VA examination to ascertain the present status of the Veteran's disabilities.  In a VBMS Entry dated from March 13, 2014, the Veteran described her current symptomatology, which includes increased pain and confinement to bed. 

Finally, the Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature and a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that she provide any authorization forms necessary to allow the RO to obtain treatment from Dr. C. and Southeast Spine & Rehabilitation.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The RO should associate with the claims file all treatment records pertaining to the Veteran from the Gainesville VA Healthcare System dated since 2009.  If no records can be obtained, VA's efforts must be documented for the record.

3.  The RO should have the Veteran scheduled for VA orthopedic and neurological examinations in order to determine the current severity of her cervical and lumbar spine disabilities.  The examiner is to be provided access to the claims folder, Virtual VA, and VMBS.  
	
Neurological findings must indicate which nerves are involved.  The examiner should indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

4.  The Veteran is to be notified that it is her responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO should address whether separate ratings are warranted for neurological manifestations of the lumbar and cervical spine disabilities.

If any benefit sought is not granted, the appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



